Per Curiam.
It is unnecessary to determine as to the first point made by the plaintiff’s counsel. The act is express that the court shall have power to quash such writs, upon application, after the service. The object was undoubtedly to prevent a fraudulent allegation of an execution in relation to the identity of the goods. Immediately after the service of the replevin, and before they are delivered to the plaintiff (and by our practice the interval affords ample opportunity for the purpose), is the earliest time for an application of this bind. In this way the rights of all parties are best protected, and the responsibility of the sheriff is not increased. Upon the ground, then, that the present application is premature, it is refused.
Rule discharged, (a)

 See English v. Dalbrow, post, April 1st, 1836.